FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 09/22/2022 in which claims 2, 8, 13 and 19 were canceled; claims 12, 14-18, and 20-21 were withdrawn; and claim 22 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-7, 9-11 and 22-23 are under examination.

Withdrawn Objection
The objection to claim 22 for informality pertaining to being dependent from a withdrawn claim 12, is withdrawn, in view of Applicant’s amendment to claim 22.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9, 11, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (8 November 2012; US 2012/0282335 A1; previously cited) in view of Choi et al (16 November 2012; US 2006/0258718 A1; previously cited).
Claim interpretation: Claims 1, 22 and 23 are structured as a product-by-process. Thus, claims 1, 22 and 23 will be interpreted and examined for art rejections purposes as product-by-process type claims. MPEP §2113 (I) states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, while the structure implied by the process steps should be consider when assessing patentability of product-by-process claims over the prior art; however, burden of proof is placed upon Applicant to show that the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
Regarding claims 1 and 22, Venkatesh teaches an orally disintegrating tablet comprising a granule made by wet granulation, the granule comprises a sugar alcohol, a disintegrant, a multi-functional additive such as hydroxypropylcellulose, and a pharmaceutically active ingredient such as an antiepileptic agent (Abstract; [0026]-[0030], [0035], [0060] and [0061]; claims 25 and 28). Venkatesh teaches the orally disintegrating tablet further contains another disintegrating agent that is mixed with the granule ([0032], [0057], [0059] and [0060]). Venkatesh teaches the amount of sugar alcohol present in the granule is 60-95% by weight and the amount of multi-function additive such as hydroxypropylcellulose present in granule is 1-3% by weight ([0059]; claim 25).
It would have been obvious to one of ordinary skill in the art to routinely optimize the weight ratio of sugar alcohol and the hydroxypropylcellulose in the granule of Venkatesh to the weight ratio as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivate do so because as discussed above, Venkatesh provide the guidance to do so by teaching that the amount sugar alcohol in the granule preparation can be optimize to an amount of 60-95% by weight and the amount of multi-function additive such as hydroxypropylcellulose in the granule preparation can be optimize to an amount of 1-3% by weight, said amounts of sugar alcohol and hydroxypropyl cellulose as taught by guided by Venkatesh overlap or fall within the weight ratio parameter of the claimed invention. Thus, it is noted that Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight ratio of the first hydrophilic excipient (sugar alcohol) to the second hydrophilic excipient (hydroxypropylcellulose) in in a granule would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
However, Venkatesh does not teach the carbamate compound of [Formula 1] as an active ingredient of claim 1.
Regarding the carbamate compound of [Formula 1] as an active ingredient of claim 1, Choi teaches a carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester and the use of said carbamate compound as an antiepileptic agent (Abstract; [0036]-[0067], [0133]-[0270] and [0354]-[0355]; claims 13-14). Choi teaches the carbamate compound can be formulated using conventional inert pharmaceutical adjuvant materials into dosage forms such as tablets ([0354]-[0355]).
It would have been obvious to one of ordinary skill in the art to include carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as the antiepileptic agent in the granule of the orally disintegrating tablet of Venkatesh, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Venkatesh teaches that any antiepileptic agent can be used and is suitable as the active ingredient in a granule of an orally disintegrating tablet, and the carbamate compound of Choi is within the scope of such antiepileptic agent, as well as, Choi also indicated that the carbamate compound can be formulated using conventional inert pharmaceutical adjuvant materials into dosage forms such as tablets, as the compound is preferred to be administered orally (Choi: [0082], [0354]-[0355] and [0373]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to known dosage form in the art such as those described Venkatesh for formulating the carbamate compound of Choi with a reasonable expectation of achieving a resultant orally disintegrating tablet with rapidly dispersing granules which provide convenience of oral administration and improve patient adherence or compliance to dosing regimens per Venkatesh ([0005]), and achieve Applicant’s claimed invention with reasonable success.
Regarding claim 3, as discussed above, Choi teaches carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as the active ingredient.
Regarding claim 4, Venkatesh teaches the sugar alcohol is selected from mannitol, xylitol, maltitol, sorbitol, erythritol and lactitol ([0029], [0032], [0035] and [0062]).
Regarding claim 5, Venkatesh teaches the disintegrant is selected from crospovidone, croscarmellose sodium, sodium starch glycolate and low-substituted hydroxypropylcellulose ([0029], [0032], [0035], [0049], [0060] and [0063]).
Regarding claim 6, Venkatesh provide the guidance for including the active ingredient such as the antiepileptic agent of Choi in the orally disintegrating tablet in amount of 0.1 to 30% by weight ([0059]; claim 25). It is noted that the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amount of the carbamate compound in the orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 7, Venkatesh teaches the amount of sugar alcohol present in the orally disintegrating tablet is 60-95% by weight and the amount of multi-function additive such as hydroxypropylcellulose present in the orally disintegrating tablet is 1-3% by weight ([0059]; claim 25). As discussed above, the Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the amounts of the hydrophilic excipients in the orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 9, Venkatesh teaches the amount of disintegrant in the orally disintegrating tablet is 1-10% by weight ([0059]; claim 25).
Regarding claims 11 and 23, Choi teaches the carbamate compound is used for treating disorders of the central nervous system, especially as anxiety, depression, convulsion, epilepsy, migraine, bipolar disorder, drug abuse, smoking, ADHD, obesity, sleep disorder, neuropathic pain, stroke, cognitive impairment, neurodegeneration, stroke and muscle spasm (Abstract; [0035] and [0373]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh et al (8 November 2012; US 2012/0282335 A1; previously cited) in view of Choi et al (16 November 2006; US 2006/0258718 A1; previously cited), as applied to claim 1 above, and further in view of Tian et al (4 August 2005; US 2005/0169986 A1; previously cited).
The orally disintegrating tablet of claim 1 is discussed above, said discussion is incorporated herein in its entirety.
However, Venkatesh and Choi do not teach the disintegrant mixed in the granule containing 60% to 80% of particles having a particle size of 40 µm to 600 µm, and the content thereof is 4 wt% to 8 wt% based on the total weight of the orally disintegrating tablet of claim 10.
Regarding claim 10, Tian teaches a fast disintegrating tablet comprising intragranular components including an active ingredient and extragranular component such as a disintegrant, wherein the disintegrant is in agglomerated form having an average particle size ranges from 75 to 500 µm, and wherein the amount of the disintegrant in the tablet is in the range of 4 to 20% by weight (Abstract; [0024], [0028]-[0037] and [0047]-[0049]; Example 4; claims 1 and 8-10).
It would have been obvious to one of ordinary skill in the art to use disintegrant in agglomerated form having the particle size distribution and content as claimed as the additional disintegrant that is mixed with the granules in the orally disintegrating tablet of Venkatesh, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Tian provided the guidance to do so by teaching that the agglomerated form of disintegrant can be used for mixing with the granules in the orally disintegrating tablet, and such agglomerated form can be made to have to average particle size ranging from 75 to 500 µm, and particle size distribution of the disintegrant improves disintegration time in a simple and effective manner (Tian: [0033]). Tian further provided guidance for optimize the amount of disintegrant in the tablet is in the range of 4 to 20% by weight. It is noted that the particle size distribution of the disintegrant, as well as, the content of the disintegrant in the tablet of Tian overlaps or fall within the claimed parameters. Thus, an ordinary artisan provided the guidance from the prior art would looked to optimizing the particle size distribution and content of disintegrant in the orally disintegrating tablet of Venkatesh per guidance from Tian so as to achieve the desired disintegrating time for the orally disintegrating tablet. It is noted that Courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the particle size distribution of the disintegrant and content of the disintegrant in the orally disintegrating tablet would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues that the disclosure of Venkatesh is in contrast to the orally disintegrating tablet of claim 1, wherein the carbamate compound of Formula 1 (the API) is within the granule. Applicant alleged that Venkatesh does not guide the artisan to place API within the microgranules and thus, the microgranules of Venkatesh are structurally different than the claimed microgranules. (Remarks, page 11, last paragraph to page 12).

In response, the Examiner disagrees. Venkatesh teaches the pharmaceutically active agent can also be placed within the microgranules (Venkatesh: Abstract; [0027], , [0031]; and claim 25). Thus, the microgranules of Venkatesh are not structurally different from the claimed microgranules. 

Applicant argues that Venkatesh does not disclose the carbamate compound of Formula 1. Applicant alleged that Venkatesh teaches a laundry list of compounds and none of which are carbamate compound of Formula 1. Applicant further alleged that the antiepileptic agents of Venkatesh are structurally unrelated to the compounds of Choi and thus, there would be no reason to expect that the compound of Choi would behave in similar manner as the compounds report in Venkatesh. Applicant alleged that the ability to properly formulate a particular API depends upon the structure, not the function, of API. Applicant goes on to alleged that the fact that the Venkatesh composition can formulate antiepileptic agent such as valproate sodium, nitrazepam, phenytoin or lamotrigine does not necessarily mean that Venkatesh composition can properly formulate the wholly unrelated carbamate compounds of Formula 1. Applicant again referred back to evidence of unpredictability of art from Coltescu and Javadzadeh and alleged that both reference are pertinent because the references demonstrate that the structure (not the function) of the API determines how the API is formulated and thus, one cannot simply exchange one drug in a formulation with another drug and reasonably expect the pharmacodynamic profile to be the same without an additional teaching. Applicant alleged that the Examiner has not provided any evidence or scientific rational to disregard the teaches of Coltescu and Javadzadeh. (Remarks, pages 12-14).

In response, the Examiner disagrees. As previously discussed, it is reiterated that, contrary to Applicant’s allegation, Examiner did not dismiss Applicant’s evidence of unpredictability of art from Coltescu and Javadzadeh. The Examiner had explained why Coltescu and Javadzadeh were not persuasive evidence of unpredictability of the art. The Examiner maintains the position that Coltescu and Javadzadeh are not pertinent to the issue of the claimed invention over obviousness rejection based on Venkatesh and Choi.
As previously discussed, it is reiterated that the claimed invention is not directed to a pharmacodynamics profile of a drug in an orally disintegrating tablet and thus, Applicant’s argument focusing on the unpredictability of the pharmacodynamics profile of drugs in a formulation is not pertinent to the claimed invention. In the same context, Coltescu is directed to the role of the solubility of new drug molecules to achieve an effective formulation, which has no pertinence to the claimed carbamate compounds or the unpredictability of carbamate compounds in an orally disintegrating tablet, much less the unpredictability of formulating drugs of different structure/function in an orally disintegrating tablet containing granule prepared from wet granulation. There is no mentioning of orally disintegration tablet containing granule prepared from wet granulation in Coltescu. Likewise, Javadzadeh is directed recrystallization of drugs and their importance on pharmaceutical processing and thus, has no pertinence to the claimed carbamate compounds or the unpredictability of carbamate compounds in an orally disintegrating tablet, much less the unpredictability of formulating drugs of different structure/function in an orally disintegrating tablet containing granule prepared from wet granulation. There is no mentioning of orally disintegration tablet containing granule prepared from wet granulation in Javadzadeh. As such, Applicant’s attempt to established nonobviousness based on evidence of unpredictability of the art from Coltescu and Javadzadeh is insufficient obviate the 103 rejection over the combined teachings of Venkatesh and Choi, as these evidence of unpredictability of the art from Coltescu and Javadzadeh have no pertinence to the issue of the claimed invention or the cited prior arts in the pending 103 rejection.
In contrast, Venkatesh is orally disintegrating tablets containing granule prepared from wet granulation and Venkatesh also established that multitudes of drugs that are structurally and functionally different from one another yet are all suitable as the active ingredient in an orally disintegrating tablets, notably antiepileptic agents were indicated among the suitable active ingredients (Venkatesh: [0061]; claim 19). This is preponderance of evidence that Choi’s carbamate compounds being known antiepileptic agents can be incorporated into an orally disintegrating tablet, as Venkatesh established that multitudes of drugs that are structurally and functionally different from one another yet are all suitable as the active ingredient in an orally disintegrating tablets, notably antiepileptic agents were indicated among the suitable active ingredients. 
As previously discussed, Choi established carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester is an antiepileptic agent and such carbamate compound is suitable for formulation with conventional inert pharmaceutical adjuvant materials of which include starch (a disintegrant per Venkatesh) into dosage forms such as tablets. Thus, consistent with the obviousness analysis in the pending 103 rejection, the person of ordinary skill would have had a reasonable expectation of success in including carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester of Choi as the antiepileptic agent in the orally disintegrating tablet of Venkatesh because Choi established carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as antiepileptic agent, and Venkatesh teaches antiepileptic agents are suitable active ingredients in orally disintegrating tablet containing granule prepared from wet granulation, as such orally disintegrating tablet with rapidly dispersing granules per Venkatesh are well-established in the prior art as dosage form which provide convenience of oral administration and improve patient adherence or compliance to dosing regimens (Venkatesh: Abstract; [0005], [0026]-[0030], [0035], [0060], [0061], [0066] and [0129]; claims 25 and 28). Such benefits would be expected from orally disintegrating tablet with rapidly dispersing granules containing carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester of Choi, because Venkatesh establishes antiepileptic agents are suitable active ingredients for inclusion in orally disintegrating tablet containing rapidly dispersing granules.
For the reason(s) above,  Applicant’s attempt of rendering nonobvious of the claimed invention by arguing and presenting evidence of unpredictability of the art are not persuasive and insufficient to obviate the pending 103 rejection. Furthermore, it is reiterated that the benefits of convenience of oral administration and improve patient adherence or compliance to dosing regimens from orally disintegrating tablet containing rapidly dispersing granules as disclosed in Venkatesh appeared to be the exact same purpose for preparing the claimed orally disintegrating tablet per paragraph [0013] of the specification. This is further preponderance of evidence supporting the obviousness of the claimed invention.

Applicant argues that the granules of Venkatesh, which do not include an API, report an amount of sugar alcohol of 60-95 wt% and an amount of the multifunctional additive of 1-3 wt%, which is outside the recited weight ratio range of 2:1 to 10:1. Thus, Applicant alleged that that obviousness of the claimed parameter has not been established, as the Examiner has not met the burden for showing the claimed range is obvious in light of the cited art, thereby Applicant is under no obligation to demonstrate a criticality of the recited weight ratio range. (Remarks, page 14, last paragraph to page 15).

In response, the Examiner disagrees. As discussed above in the standing 103 rejection, the Courts have indicated that “even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists” (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, it is noted that the Courts have also stated that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05 II.
Applicant is noted that Venkatesh indicated that the orally disintegrating tablet comprising a granule made by wet granulation containing a sugar alcohol, a disintegrant, a multi-functional additive such as hydroxypropylcellulose, and a pharmaceutically active ingredient such as an antiepileptic agent, exhibited rapid disintegration, higher tablet hardness and low friability (Venkatesh: Abstract; [0029] and [0046]; claim 15), which appears to be the same properties achieved from Applicant’s claimed orally disintegrating tablet, as per the specification, the orally disintegrating tablet exhibited rapid disintegration in the oral cavity, excellent hardness and friability (instant Specification: [0013]).
Thus, the Examiner maintains the position that [a]bsent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the weight ratio of the first hydrophilic excipient (sugar alcohol) to the second hydrophilic excipient (hydroxypropylcellulose) in a granule would have been obvious before the effective filing date of Applicant’s invention. Applicant has not shown criticality of the claimed weight ratio in achieving unexpected superior results that would not have been appreciated in the prior art. Absent said objective evidence showing unexpected superior results when compared to Venkatesh, the claimed invention remains obvious over the standing 103 rejection

Applicant argues that the identification of Formula IX-A of Choi was insufficient to satisfy the Examiner’s burden to choose Formula 1 of Claim 1 for further modification because Formula IX-A is different than Formula 1. Applicant alleged that Formula 1 of claim 1 is narrower than Formula IX-A with respect to the possible substituents on the phenyl ring, the identity of R3 and R4, the length of –(CH2)n- linker and the azole. Thus, Applicant alleged that there is no guidance to choose a narrower scope of Formula IX-A of Choi to arrive at Formula I of the pending claim 1 for formulation. Applicant goes on to allege that Compound 20 of Choi was from a laundry list of compounds and results reported in Table 2 do not direct the artisan to select compounds of Formula 1 or compound 20 in particular. (Remarks, page 15, last paragraph to page 16).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Choi particularly teaches a carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester (claims 13-14), which reads on the claimed carbamate compound of the generic formula 1 as recited in claim 1. Indeed, Choi does teach in claims 13 and 14 to select carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as the particular carbamate compound.

Applicant argues that Choi does not disclose an orally disintegrating tablet formulation and does not disclose incorporating any of the compounds reported therein in a granule. Applicant alleged that the fact that lactose or corn starch are possible excipients for a tablet formulation, does not guide the artisan to formulate the Choi compounds in granules. (Remarks, page 16, last paragraph to page 17).

In response, the Examiner disagrees. As previously discussed, it is reiterated that Choi established carbamate compound of carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester is an antiepileptic agent and such carbamate compound is suitable for formulation with conventional inert pharmaceutical adjuvant materials of which include starch (a disintegrant per Venkatesh) into dosage forms such as tablets. Choi indicated that the carbamate compound can be combined with pharmaceutical carriers to be formed into tablets, and examples of those carriers include lactose and corn starch (Choi: [0354]), which are ingredients used in formulating the granule that is part of the orally disintegrating tablet of Venkatesh. Thus, consistent with the obviousness analysis in the pending 103 rejection, the person of ordinary skill would have had a reasonable expectation of success in including carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester of Choi as the antiepileptic agent in the orally disintegrating tablet of Venkatesh because Choi established carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester as antiepileptic agent, and Venkatesh teaches antiepileptic agents are suitable active ingredients in orally disintegrating tablet containing granule prepared from wet granulation, as such orally disintegrating tablet with rapidly dispersing granules per Venkatesh are well-established in the prior art as dosage form which provide convenience of oral administration and improve patient adherence or compliance to dosing regimens (Venkatesh: Abstract; [0005], [0026]-[0030], [0035], [0060], [0061], [0066] and [0129]; claims 25 and 28). Such benefits would be expected from orally disintegrating tablet with rapidly dispersing granules containing carbamic acid (R)-1-(2-chlorophenyl)-2-(tetrazol-2-yl)ethyl ester of Choi, because Venkatesh establishes antiepileptic agents are suitable active ingredients for inclusion in orally disintegrating tablet containing rapidly dispersing granules.
As such, MPEP §2141 (III) states: “[t]he proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it. 
As a result, for at least the reasons discussed above and preponderance of evidence of record, claims 1, 3-7, 9-11 and 22-23 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613